Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.
Applicant has argued that the prior art of Martin et al. fails to provide for the claim limitation “a channel…having dimensions corresponding to the denture base”, however this is a broad limitation and the prior art of Martin does have a channel and a pre-set arch that has dimensions, curvature and size that “correspond” to the channel. The limitation of “corresponding” does not require a perfect match or any particular singular length, width, etc..
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the same dimensions” and “adhering the pre-set arch to the denture base material of the denture base by heating the “bonding coated” on the denture base”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has further argued that their method of adhering the pre-set arch is different than that used by Martin, however the claims are directed to a product and not a method. Further the asserted method steps are not recited in the product based claims. Only the actual structure of the claimed product is required in the prior art and Martin does disclose a bonding that is at some point coated on the pre-set arch base portion. 
Applicant has argued that the prior art of von Nostitz fails to provide for the limitation of “a pre-set arch of denture teeth set in an adjustable denture base portion comprising an arch width that is adjustable when heated” by asserting that von Nostitz recites a preferred embodiment of a molar to canine and thus does not have an “arch width” that could be adjusted. This is not persuasive as von Nostitz discloses the pre-set arch can include any teeth, thus covering a full arch, further von Nostitz discloses that the use of 8 teeth would be a rule of use, but that does not remove the teaching of a full arch. Even if a full arch was removed von Nostitz discloses the pre-set arch can include the front teeth from a canine to a canine and thus would have a width to the partial frontal arch that would be adjustable when heated. As such the arguments against von Nostitz are not persuasive. 
The new limitations and their teaching in the prior art  provided for in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the denture base portion" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. This should be corrected to be either “the denture base material” form line 2 or “the adjustable denture base portion” from line 4.
Claim 5 recites the limitation of “ a bonding agent applied to a denture base portion of the pre-set arch of denture teeth to couple the pre-set arch of denture teeth to the denture base”, however claim 1 as amended already recites “the denture base portion having a bonding coated thereon” which renders claim 5 unclear as to what the additional limitation is as the bonding coated is not further modified by the term “bonding agent”. 
Any claim depending upon an indefinite claim is itself indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 4,517,043). 
Regarding claim 1, Martin discloses an arch device for a denture(Fig. 17 showing dentures 20 and 21), having 
a denture base of a denture base material (Fig. 15, column 5 lines 60-61 disclosing a denture base material of acrylic, column 1 lines 19-20 disclosing acrylic is a methyl-methacrylate),
 a channel formed along an occlusal surface of the denture base (Fig. 15 element 15 showing a channel), 
and a preset arch of denture teeth set in an adjustable denture base portion comprising an arch width that is adjustable when heated (column 3 lines 60-65 disclosing the pre-set arch  base portion is acrylic plastic and acrylic plastic has the inherent material property of softening when heated and thus the width of the arch of the base would be adjustable when heated, however there is no requirement to actually heat the base to adjust it since the instant claims are directed to product not a method), 
the pre-set arch sitting in the channel formed along the occlusal surface of the denture base where the pre-set arch of denture teeth has an amount of denture teeth base material applied to it (Fig. 16 element 19), the channel having dimensions corresponding to the denture base portion of the pre-set arch (Figs. 15 and 16 channel 15 having a dimension of curvature that corresponds to the pre-set arch 19), the denture base portion having a bonding coated thereon such that, when applied to the denture base material of the denture base, the pre-set arch is configured to adhere to the denture base material of the denture base (column 6 lines 4-5 disclosing self-curing acrylic cement coated to the base of the pre-set arch). 
Regarding claim 1 the claimed phase “pre-set arch” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Martin’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 2, Martin further discloses where the amount of denture base material is applied to at least one of a buccal or labial portion of the pre-set arch of the denture teeth (Fig. 16 element 19 is on both sides of the teeth).
Regarding claim 3, Martin further discloses where the arch device is one of an upper arch device and a lower arch device (Fig. 17 elements 20 and 21).
Regarding claim 4, Martin further discloses where the denture base material is at least one of a light cure and an auto polymerizing material (column 5 line 68-column 6 line 2 disclosing self-curing).
Regarding claims 5 and 6, Martin discloses a bonding agent of self-curing methyl methacrylate monomer(column 6 lines 3-5 disclosing self-curing acrylic cement) is applied to the denture base portion of the pre-set arch of denture teeth to couple the pre-set arch of denture teeth to the denture base (column 6 lines 4-6).
Regarding claim 7, Martin discloses where the denture base is applied to a model of the mouth before the channel is formed (column 3 lines 55-65). Regarding  claim 7, the claimed phase “is applied to a model of the mouth before the channel is formed” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Martin’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 8, Martin discloses where the pre-set arch is made of a moldable material when subjected to heat (column 3 lines 60-65 disclosing plastic).
Regarding claim 9, Martin further discloses where at least one of an arch width, occlusal planes, and the amount of base material of the pre-set arch of denture teeth are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base (column 4 lines 41-50 disclosing the occlusal plan is adjusted to fit a patient’s mouth by their bite positioning before being attached to the base). Regarding  claim 9, the claimed phase “are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Martin’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 10, Martin further discloses where the pre-set arch of denture teeth is one of a partial set of denture teeth and a full set of denture teeth (Fig. 17 element 20/21).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Nostitz et al. (US 4,337,042). 
Regarding claim 1, von Nostitz discloses an arch device for a denture (title and abstract), 
having a denture base of a denture base material (Fig. 1  base element, column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is  methyl-methacrylate), 
a channel formed along an occlusal surface of the denture base (Fig. 1 cutout forms a channel in the denture base), and 
a preset arch of denture teeth set in an adjustable denture base portion comprising an arch width that is adjustable when heated (column 2 lines 51-68 disclosing the preset arch having 8 teeth, with an embodiment that includes the front teeth and would thus have a an arch with of those teeth, further lines 29-34 disclosing the horizontal and vertical movement being possible)  
the pre-set arch sitting in the channel formed along the occlusal surface of the denture base where the pre-set arch of denture teeth has an amount of denture teeth base material applied to it (Fig. 1 teeth in material with arrows showing direction the preset arch is inserted into the base)
 the channel having dimensions corresponding to the denture base portion of the pre-set arch (Fig. 1 showing that the channel has dimensions that correspond to the pre-set arch of teeth), the denture base portion having a bonding coated thereon such that, when applied to the denture base material of the denture base, the pre-set arch is configured to adhere to the denture base material of the denture base (column 3 lines 49-53 disclosing rapid hardening acrylate plastic applied to the base portion and arch and column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is methyl-methacrylate). 

Further regarding  claim 1, the claimed phase “pre-set arch” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that von Nostitz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylate material.  
Regarding claim 2, von Nostitz further discloses where the amount of denture base material is applied to at least one of a buccal or labial portion of the pre-set arch of the denture teeth (Fig. 1 showing visible base material on at least the labial side of the arch).
Regarding claim 3, von Nostitz further discloses where the arch device is one of an upper arch device and a lower arch device (Figs. 1 denture for either upper or lower or both).
Regarding claim 4, von Nostitz further discloses where the denture base material is at least one of a light cure and an auto polymerizing material (column 3 lines 49-53 disclosing rapid hardening acrylate plastic).
Regarding claims 5 and 6, von Nostitz discloses a bonding agent of self-curing methyl methacrylate monomer(column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is methyl-methacrylate) is applied to the denture base portion of the pre-set arch of denture teeth to couple the pre-set arch of denture teeth to the denture base (column 3 lines 49-53 disclosing rapid hardening acrylate plastic applied to the base portion and arch).
Regarding claim 7, von Nostitz discloses where the denture base formed to a cast of the patient’s mouth and has a channel formed in it (Fig. 1 showing base and channel). Further regarding  claim 7, the claimed phase “is applied to a model of the mouth before the channel is formed” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that von Nostitz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylate material.  
Regarding claim 8, von Nostitz discloses where the pre-set arch is made of a moldable material when subjected to heat (column 3 lines 8-16 disclosing the arch made of the same base material as the denture base of acrylic, and that dental acrylic is  methyl-methacrylate which is a thermoplastic that becomes moldable, adjustable upon heating above its glass transition temperature as a polymer material).
Regarding claim 9, von Nostitz’s further discloses the arch device that could have at least one of an arch width, occlusal planes, and the amount of base material of the pre-set arch of denture teeth are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base (column 3 lines 8-16 disclosing the arch made of the same base material as the denture base of acrylic, and that dental acrylic is  methyl-methacrylate that is flexible or soft). Further regarding claim 9, the claimed phase “are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that von Nostitz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 10, von Nostitz’s further discloses where the pre-set arch of denture teeth is one of a partial set of denture teeth and a full set of denture teeth (Fig. 1 showing partial set).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	09/26/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772